118 F.3d 1576
Arnold Kingv.C. Figueiredo, Correctional Officer I at Sci-Graterford,Michael Kvilan, Inmates, Inmate informant at Sci-Graterford,James E. Daughtrey, Inmate, BV-4747, Correctional InmateInformant at Sci-Graterford, William R. Winder, CorrectionalOfficer Deputy Supt. Facility Management at Sci-Grateford,Creighton Caison, Correctional Officer IV at Sci-Grateford,Robert Terra, Correctional Officer IV at Sci-Graterdord, J.Kevin Kane,
NO. 96-1707
United States Court of Appeals,Third Circuit.
June 10, 1997

1
Appeal From:  E.D.Pa. ,No.95cv03535 ,


2
Waldman,J.


3
Affirmed.